Case 1:21-cv-00164-RM-KLM Document 14 Filed 04/22/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 21-cv-00164-RM-KLM

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  TEG RESTAURANT GROUP INC. d/b/a East by Southwest,
  HYDI LYN VERDUZCO, and
  SERGIO ALFONSO VERDUZCO,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This action to enforce the internal revenue laws is before the Court on Plaintiff’s Motion

  for Preliminary Injunction (ECF No. 10). Defendants have declined to respond. For the reasons

  below, the motion is granted.

  I.     LEGAL STANDARDS

         In actions to enforce the Internal Revenue Code, courts have evaluated requests for

  injunctive relief pursuant to both the statutory grant of authority under 26 U.S.C. § 7402(a) and

  traditional equitable factors under Fed. R. Civ. P. 65. See, e.g., United States v. RaPower-3,

  LLC, 325 F. Supp. 3d 1237, 1247 (D. Utah 2018); United States v. Colo. Mufflers Unlimited,

  Inc., No. 03-cv-1310-WDM-CBS, 2007 WL 987459, at *4 (D. Colo. Mar. 30, 2007)

  (unpublished). Under § 7402(a), injunctive relief is warranted when it is “necessary or

  appropriate for the enforcement of the internal revenue laws.”
Case 1:21-cv-00164-RM-KLM Document 14 Filed 04/22/21 USDC Colorado Page 2 of 5




         Under traditional equitable factors, to obtain injunctive relief, a plaintiff must establish

  (1) a substantial likelihood of prevailing on the merits, (2) irreparable harm unless the injunction

  is issued, (3) that the threatened injury outweighs the harm that the preliminary injunction may

  cause the opposing party, and (4) that the injunction, if issued, will not adversely affect the

  public interest. Diné Citizens Against Ruining Our Environment v. Jewell, 839 F.3d 1276, 1281

  (10th Cir. 2016). Because a preliminary injunction is an extraordinary remedy, the plaintiff’s

  right to relief must be clear and unequivocal. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258

  (10th Cir. 2005). Where, as here, an injunction will mandate action by the defendant, the movant

  has a heavier burden. Id. at 1259.

  II.    BACKGROUND

         According to the Complaint, Defendants have failed to comply with their payroll tax

  obligations going back several years. The tax liabilities Defendants have self-reported, plus civil

  penalties and other statutory additions, amount to more than $360,000. In their Answer,

  Defendants states that “Defendant TEG has made substantial payments toward [its] tax

  obligations, which may not be reflected in the Plaintiff’s records due to the COVID-19 pandemic

  and the IRS’s processing backlog.” (ECF No. 7 at 5.) However, Defendants have not explained

  what specific amounts they may have already paid or otherwise responded to Plaintiff’s motion

  for injunctive relief. In its Motion, Plaintiff cites evidence in the record that no processing

  backlog is impacting Defendants’ case. (ECF No. 10 at 11.)

  III.   ANALYSIS

         Applying § 7402(a), the Court finds that injunctive relief is both necessary and

  appropriate to compel Defendants to comply with their tax obligations. Plaintiff has produced


                                                    2
Case 1:21-cv-00164-RM-KLM Document 14 Filed 04/22/21 USDC Colorado Page 3 of 5




  evidence documenting Defendants’ unpaid obligations and Plaintiff’s unsuccessful collection

  efforts, including a declaration by the Revenue Officer assigned to this matter, account

  transcripts, recorded liens, and relevant notices delivered to Defendants via certified mail. (ECF

  Nos. 10-1 through 10-9.) Defendants’ Answer does not meaningfully refute this evidence, and

  Defendants did not respond at all to Plaintiff’s request for preliminary injunctive relief.

          The Court further finds that the traditional factors for granting injunctive relief weigh in

  Plaintiff’s favor. First, the evidence discussed above establishes that Plaintiff has a substantial

  likelihood of success on the merits. Second, Plaintiff will be irreparably harmed if it continues to

  expend resources in unsuccessful collection efforts, particularly where assets to meet

  longstanding and growing liabilities may be dissipated. Third, Plaintiff is harmed if it is unable

  to collect tax revenue, while Defendants suffer no harm from paying what they are required to

  pay by law. Fourth, a functional tax collection process serves the public interest.

  See RaPower-3, 325 F. Supp. 3d at 1250 (“The public has an interest in enforcement of the tax

  laws.”).

  IV.     CONCLUSION

          For the reasons above, the Court GRANTS Plaintiff’s Motion for Preliminary Injunction

  (ECF No. 10) and ORDERS that Defendants comply with the following:

          (1) Timely and accurately file all employment tax returns with the Internal Revenue

  Service, including returns used to report and pay Federal Insurance Contributions Act (“FICA”)

  tax, Federal Unemployment Tax Act (“FUTA”) tax, and federal income tax withholding

  liabilities;




                                                    3
Case 1:21-cv-00164-RM-KLM Document 14 Filed 04/22/21 USDC Colorado Page 4 of 5




         (2) Timely deposit the associated FICA taxes, as well as Defendant TEG Restaurant

  Group’s share of FICA taxes, due on each return required to be filed herein or by law for all

  periods ending after the Injunction is issued in an appropriate federal depository bank in

  accordance with the federal deposit regulations;

         (3) Timely deposit the FUTA taxes, as well as Defendant TEG Restaurant Group’s share

  of FUTA taxes, due on each return required to be filed herein or by law for all periods ending

  after the Injunction is issued in an appropriate federal depository bank in accordance with the

  federal deposit regulations;

         (4) Timely deposit the withheld income taxes due on each return required to be filed

  herein or by law for all periods ending after the Injunction is issued in an appropriate federal

  depository bank in accordance with the federal deposit regulations;

         (5) Timely pay all required outstanding liabilities due on each return required to be filed

  by the Court’s order;

         (6) Sign and deliver an affidavit to the assigned Revenue Officer of the Internal Revenue

  Service, no later than the 20th day of each month, stating that the requisite FICA tax, federal

  unemployment tax, and withheld income tax deposits were timely made;

         (7) Provide a quarterly statement of Defendant TEG Restaurant Group’s income and

  expenses to the assigned Revenue Officer of the Internal Revenue Service;

         (8) Be prohibited from assigning and/or transferring money or TEG property to any other

  entity to have that entity pay the salaries or wages of their employees, unless the Defendants are

  using a payroll services provider approved in advance by counsel for the United States;




                                                     4
Case 1:21-cv-00164-RM-KLM Document 14 Filed 04/22/21 USDC Colorado Page 5 of 5




         (9) Be prohibited from assigning and/or transferring money or TEG property after the

  date of the Injunction unless and until amounts required to be withheld from wages after the date

  of the Injunction are, in fact, paid to the Internal Revenue Service.

         (10) Notify in writing the assigned Revenue Officer of the Internal Revenue Service

  within ten business days if any of the Defendants begins operating a new business enterprise;

         (11) Post and keep posted a copy of this Court’s findings and Injunction in at least one

  conspicuous place on the premises of East by Southwest (or any other restaurant operated by the

  Verduzcos) where notices to employees are customarily posted; and

         (12) Submit to more severe, involuntary methods to secure compliance—including, but

  not limited to, receivership and shutdown altogether—in the event any provision of this

  injunction is violated.

         DATED this 22nd day of April, 2021, at 2 p.m.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    5
